DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the Amendment filed on September 3, 2021.
Claims 1-9 and 27-35 are cancelled.
Claims 10-26 and 36-43 are pending.
Claims 10-26 are withdrawn.
Claims 36-43 are examined.
This Office Action is given Paper No. 20211109 for references purposes only.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 36 and 40 recite “the winning bid data based on a highest value indirect bid and the new direct bid and further creating a ratio by dividing the highest value indirect bid with the new direct bid and in instances where there is no new direct bid, using the reserve value.” The specification is silent regarding this ratio. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 36 and 40 recite “an impression description of another type and a value designation.” This phrase is vague and indefinite because it is unclear “a value designation” refers to “the value designation” previously recited, or to “another value designation.” For purposes of applying the prior art only, Examiner will interpret as “another value designation.”
Claims 36 and 40 recite “the winning bid data based on a highest value indirect bid and the new direct bid.” There is insufficient antecedent basis for “the new direct bid.” Specifically, does this refer to “the new direct bids” previously recited, or to “a new direct bid.” For purposes of applying the prior art only, Examiner will interpret as “a new direct bid.”
Claims 36 and 40 recite “serving, a particular advertisement corresponding to winning bid data.” This phrase is vague and indefinite because it is unclear whether this refers to “the winning bid data” or to “new winning bid data.” For purposes of applying the prior art only, Examiner will interpret as “the winning bid data.” 
Claims 38 and 42 recite “an alpha multiplier value.” This phrase is vague and indefinite because it is unclear whether this refers to “the alpha multiplier value” previously recited, or to “a new alpha multiplier value.” For purposes of applying the prior art only, Examiner will interpret as “the alpha multiplier value.” 
Claim 40 recites “select particular winning bid data from the new direct bids and the indirect bid data.” There is lack of antecedent basis for “the indirect bid data.” For purposes of applying the prior art only, Examiner will interpret as indirect bid data.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knapp et al. (US 2017/0024778) in view of Heilig et al. (US 2010/0114716).

Claims 36, 40
Knapp discloses:
executing a delivery engine comprising a data processor (server, see figure 1) and executable code stored in a non-transitory computer readable memory to create and execute control actions delivered via the network (network, see figure 1) further comprising the steps of:
1) instantaneously and simultaneously executing impression-collection operations requesting bid data (evaluates bids, see [0040-0041]) responsive to the first advertisement call and the second advertisement call, from a plurality of impression sources coupled by the network including: an indirect demand source (servers 130 and 140, see [0036]) coupled to the delivery engine; and a direct demand source (default ad provided by server 120 and/or script 129, see [0041]) coupled to the delivery engine, 
2) executing an optimization engine (script, see [0038, 0101]) coupled to the direct demand source by the network, the optimization engine further comprising: a multiplier calculation module, a data retrieval module, a classification module, a priority module, and a budget smoothing module, the classification module receiving auction classification data (e.g. type of impressions, type of content, pricing information, see [0048, 0052, 0057, 0112]), the priority module receiving priority data (e.g. relative priority for delivery of ads, see [0049]), the budget smoothing module receiving forecasting data (prediction of how well the ad will do if placed, predicted performance, see [0032, 0048]) and availability data (e.g. speed that ads are being served, eligibility, see [0049, 0112]), and said data retrieval 
3) by the multiplier calculation module providing the set of parameters to a direct bid engine coupled to the direct demand source, the direct bid engine providing new direct bids (e.g. bid values of 2 and 4 received from servers 130 and 140, see [0049]) that use a multiplier value (spread, e.g. 5%, see [0125, 0132]), times a second-highest indirect bid value (next highest bid, second maximum bid, see [0125, 0130]), wherein the optimization engine generates the multiplier value based upon a priority factor; 
executing a modified second-bid engine (second market, see [0141]) coupled to the direct demand source and the indirect demand source and selecting particular winning bid data (use adjustment factors to be applied to the bids, see [0049]) from the new direct bids and indirect bids by matching direct demand or indirect demand to the impression type and value designation of the 
serving, a particular advertisement (providing winning advertisement, see figures 9-11) corresponding to winning bid data responsive to each of the first advertisement call and the second advertisement call and placing the particular advertisement (displayed, see claim 1) within a particular electronic content from the plurality of different electronic content.
Knapp does not disclose:
receiving… designation.
Heilig teaches:
receiving  a) a first advertisement call (bid, see [0041]) with a first impression request with an impression description indicating a particular type (“auto” and “hybrid”, see [0041]) and a value designation (located in Chicago, see [0041]) and b) a second advertisement call (bid, see [0042]) with a second impression request with an impression description of another type (national restaurant chains, see [0042]) and a value designation (located in Atlanta, see [0042]).
Knapp discloses conducting a first auction and using the winning bid in a second auction. Knapp does not disclose receiving a first bid of a particular type and value, and receiving a second bid of another type of value, but Heilig does. It would have been 

Claims 37, 41
Furthermore, Knapp discloses:
data representative of bids is a multiple of a second highest received bid data (second highest bid multiplied by the second ratio, see [0140], figures 10-12), and wherein the multiple is greater than 1.

Claims 38, 42
Furthermore, Knapp discloses:
an alpha multiplier value using a sum of the priority data on all matching campaigns and the multiplier calculation module (e.g. based on ratio or percentage, ratio is based on maximum bid plus a spread, see [0125, 0132-0140]).

Claims 39, 43
Furthermore, Knapp discloses:
an advertisement processor of the delivery engine serves the impression (causes the advertisement to be displayed, see claim 8) and records information .

Response to Arguments 
103 arguments 
Applicant argues that the prior art does not teach creating new direct bids or considering second highest bid values. Applicant argues that the prior art does not teach the amendments.
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claims 36 and 40 which recite “for generating data representative of direct bids”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered.  However, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP §§ 2106 II (C.), 2114 and 2115.  Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
adapt “to make fit (as for a specific or new use or situation) often by modification.” Webster’s Ninth New Collegiate Dictionary, Merriam-Webster Inc., Springfield, M.A. 1986.
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
processor “(2) (software) A computer program that includes the compiling, assembling, translating, and related functions for a specific programming language, for example, Cobol processor, Fortran processor.” IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                     




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.